 In'the'Matter of MERKLE-KORFF GEAR COMPANYandUNITED ELEC-TRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. -R-3601.-Decided April .1, X1942Jurisdiction:motorized reduction units manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition until certified by Board; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding office clerical, engineering, and sales employees,and super-visory employees who work not more than 20 per cent of their time onproduction.Fyffe & Clark,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Mr. Ernest De Maio,of Chicago,, Ill., for the Union.Mr. Harry H. Kusk'in,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February' 27, 1942, and March 4, 1942, United Electrical, Radio& Machine Workers of America, affiliated with the Congress of In-dustrial Organizations, herein called the Union, filed With the Re-gionalDirector for the Thirteenth Region (Chicago, Illinois) apetition and a first amended petition, respectively, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Merkle-Korff Gear Company, Chicago, Illinois,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March6, 1942, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.40 N. L. R B., No. 536 MERKLE-KORFF GEAR COMPANY37On March 6, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on March 11, 1942, at Chicago,Illinois, before Russell Packard,,the Trial Examiner duly designatedby the Chief Trial Examiner. The Company was represented bycounsel, the Union by its representative, and both participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.No motions and no objections to the admissionof evidence were made by either of the parties.Upon the entire record in the case, the Board makes,the \followingFINDINGS OF FACTI.THE BUSINESS OF THE-COMPANYAbram Korff and J. E. Merkle, doing business as Merkle-KorffGear Company, are partners engaged in the manufactureand saleof'gear boxes, gears, and motorized reduction units in Chicago, Illi-nois.'The materials used in production are steel; iron -castings, diecastings, ball bearings, and copper.Approximately $15,000 worth,or 15 percent, of these materials came from outside the State of Illi-nois during 1941.Approximately $125,000 worth,or 25 percent, ofits finished products were shipped out of the State of Illinois duringthe same period.The Company admits that it is engaged in com-merce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited -Electrical, Radio- & Machine Workers of America, affili-ated with the Congress of Industrial. Organizations, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 23, 1942, the Union requested recognition from theCompany as the exclusive bargaining representative 'of the Com-pany's employees, and the Company refused to recognize the Unionuntil it was certified by the Board.'The partnership is a successor to the Merkle-Korff Gear Company, an Illinois corpora-tion, which was incorporated in 1915, did a similar business,and was dissolved on December31, 1941.The partnership commenced operations on January 1, 1942 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement by the Trial Examiner at the hearing shows that theUnion,represents a substantial number of employees in the unit here-inafter found to be appropriate.2We find that a question has arisen' concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.-V.THE APPROPRIATE UNIT-TheUnion contends that all production and maintenance em-ployees 3 of the Company, excluding office clerical, engineering,sales,and supervisory employees, constitute an appropriate unit, and de-fines supervisory employees as including foremen and all other em-ployees with supervisory duties who work not more than 20 percentof the time on production.The Union's position in theserespectsis not opposed by the Company. It is stipulated, however, that theonly supervisory employees in the Company's employ are its superin-tendent and assistant superintendent, who work less than 20 percentof the time on production, and three additional men 4 each of whomworks more than 20 percent of the time on production.These threemen have no power to hire or discharge.Accordingly, we shall ex-clude the superintendent and assistant superintendent, and shall in-elude the three named individuals in the unit.We find that all production and maintenance employees of theCompany, excluding office clerical, engineering, and sales employees,and supervisory employees who work not more than 20 percent ofthe time on production, constitute a unit appropriate for the pur-poses of collective bargaining and that such unit will insure to em-2 The Trial Examinerreported that the Unionsubmitted 94 membership cards dated inFebruaryand March1942,and 8 undated cards ; that all the cards had signatures whichappeared to be genuineand that thenames on 93 of the 102 cards appeared on theCompany'spay roll ofMarch 4, 1942. 'The pay roll contains the names of 155 employees.3 The recordshows that the following classifications of employees are regarded as partof the production and maintenance unit; shipping,receiving, stockroom,inspection, andtoolroom employees,and all employees directly connected with production..4Fishback,Linn, and Lewandowski. MERKLE-KORFF GEAR COMPANY/39ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and will otherwise effectuate thepolicies of the Act.VI.THE 1)ETEItMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees of the Company in the appropriate unitwho were employed during the pay-roll period immediately pre-ceding the dace of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction, shall be eligibleto vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting ' commerce has arisen concerning the repre-sentation of employees of Merkle-Korff Gear Company, Chicago,Illinois,within the meaning of Section 9 (c)' and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atChicago, Illinois, excluding office clerical, engineering, and salesemployees, and supervisory employees who work not more than 20percent of the time on production, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Merkle-Korff Gear Company, Chicago, Illinois, a co-partnership composed of Abram Korff and J. E. Merkle, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules and 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegulations, among all production and maintenance employees ofthe Company who were employed during the pay-roll period im-mediately preceding the'date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding office clerical,engineering, and sales employees, supervisory employees who worknot more than 20 percent of the time on production, and employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by United Electrical; Radio &Machine Workers of America, affiliated with, the Congress of IndustrialOrganizations, for the purposes of collective bargaining.r IIn the MatterOfMERKLE-KORFFGEARCOMPANYandUNITED ELEC-TRICAL,RADIO& MACHINEWORKERSOF AMERICA(C.I.0.)Case No. R-3621CERTIFICATION OF REPRESENTATIVESApril ^?8, 194On April 1, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above entitled proceeding."Pursuant to the Direction of Election,an election by secret ballot wasconducted on April 14, 1942, under the direction and supervision ofthe Acting Regional Director for the Thirteenth Region (Chicago,Illinois).On April 16, 1942, the Acting Regional Director,actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued an ElectionReport, copies of which were duly served upon the parties.Noobjections to the conduct of the ballot or to the Election Report havebeen filed by any of the parties.As to the balloting and the results thereof, the Acting RegionalDirector reported as follows :Number eligible------------------------------------------147'Number of ballots cast-----------------------------------148Number of blank ballots----------------------------------0Number of void ballots-----------------------------------0Number of ballots challenged (not opened) ----------------15Number,of valid ballots counted---------------------------147Number of valid ballots counted plus unopened challengedballots-------------------------------------------------148Number of valid ballots necessary for majority-------------75Number of valid ballots cast for the union------------------115Number of valid ballots cast against the union- ---------------32Since the challenged ballot cannot affect the result of the election,we find it unnecessary to pass upon it.'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,' 40 .N. L R.B-36.40 N. L. R. B., No. 5a.41, 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDof National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat United Electrical, Radio &MachineWorkers of America, affiliated with the Congress of Industrial Organ-izations, has been designated and selected by a majority of all pro-duction and maintenance employees of Merkle-Korf, , Gear Company,Chicago, Illinois, excluding office clerical, engineering,and ' salesemployees, and supervisory employees who work not more than 20percent of the time on production, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, United Electrical, Radio & Machine Workers of America,affiliatedwith the Congress of Industrial Organizations, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.1